Case 2:20-cv-02291-DOC-KES Document 223 Filed 02/12/21 Page 1 of 2 Page ID #:3918




    1
    2
    3
    4
    5
    6
    7
    8
    9                             UNITED STATES DISTRICT COURT
   10             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 LA ALLIANCE FOR HUMAN                             CASE NO. 2:20-cv-02291 DOC-KESx
   13 RIGHTS, et al.,
                                                        ORDER GRANTING REQUEST FOR
   14                    Plaintiffs,                    EXTENSION OF TIME TO FILE
                                                        BRIEFS IN RESPONSE TO
   15             v.                                    COURT’S REQUEST [222]
   16 CITY OF LOS ANGELES, et al.,                      Assigned to the Hon. David O. Carter
   17                                                   and Magistrate Judge Karen E. Scott
                Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        .1                                                            Case No. 2:20-cv-02291 DOC-KES
             ORDER GRANTING REQUEST FOR EXTENSION OF TIME TO FILE BRIEFS IN RESPONSE TO COURT’S
                                                REQUEST
Case 2:20-cv-02291-DOC-KES Document 223 Filed 02/12/21 Page 2 of 2 Page ID #:3919
